Exhibit 10.3

 

 

 

2018 Long-Term Incentive Plan

 

This document sets forth the SpartanNash Company Long-Term Incentive Plan for
awards made during the fiscal year ending December 29, 2018 and covering the
three-year period ending January 2, 2021 (“2018 LTIP”).

 

1.Authority and Administration. This 2018 LTIP is authorized and administered by
the Compensation Committee of the Board of Directors of SpartanNash Company. For
Participants in positions at the Vice President level and above, the 2018 LTIP
will have two equal award components: equity, in the form of SpartanNash common
stock, and cash. For Participants at the director level, the 2018 LTIP will have
only a stock component.  The Compensation Committee retains the discretion to
deliver a 2018 LTIP award comprised of all stock in lieu of an award comprised
of stock and cash.  Awards will be subject to plan documents as follows:

 

 

a)

Equity component. The equity component of the 2018 LTIP will be granted under
and subject to the Company’s Stock Incentive Plan of 2015. The terms and
conditions of vesting of all equity awards, including upon termination in the
event of death, retirement, disability, or change in control, are set forth in
the Stock Incentive Plan and the individual award letters.

 

 

b)

Cash Component. The cash component of the 2018 LTIP will be administered under
the Executive Cash Incentive Plan of 2015 for Participants who were “named
executive officers” in the Company’s proxy statement or Annual Report on Form
10-K for fiscal 2017 or who serve as Executive Vice President or any more senior
position. For all other Participants, this 2018 LTIP will be administered under
the Cash Incentive Plan of 2010. This 2018 LTIP will be subject to the terms and
conditions of the applicable Plan (which are incorporated into this document by
reference). If there is any conflict between the terms of the applicable Plan
and this 2018 LTIP, the terms of the applicable Plan will control. Capitalized
terms not defined in this Plan have the meanings given to them in the applicable
Plan.

 

2.Equity Component. The equity component of the 2018 LTIP will consist of
restricted stock that vests in four equal annual installments. Specifically, 25%
of the shares will vest on each anniversary of the grant date, with the final
installment vesting in 2022. The full terms and conditions of the grant are set
forth in a letter that will be issued to each recipient.     

 

3.Cash Component. This section explains the cash component of the 2018 LTIP.

 

1

 

--------------------------------------------------------------------------------

Exhibit 10.3

a)Target Award Amount. Each Participant’s threshold, target and maximum 2018
LTIP award opportunity will be communicated to him or her separately in writing.
Each 2018 LTIP award will be paid to the extent SpartanNash achieves at least
the threshold level of performance for the applicable performance measurement,
and the Participant otherwise satisfies the requirements of the LTIP and the
applicable Plan.

 

b)Performance Period and Measurements.

 

 

i.

Performance Measurement. The “Performance Period” for the 2018 LTIP will begin
on December 31, 2017 and end on January 2, 2021.  

 

 

ii.

Metrics. Payouts under the 2018 LTIP will be determined by SpartanNash’s
performance with respect to the metrics below, each of which will be weighted by
the corresponding percentage:

 

 

 

 

 

 

Performance

Measurement

  

Percentage of Long-Term Cash
Incentive Award

 

EPS1

  

 

40

% 

Consolidated Adjusted EBITDA 2

  

 

40

% 

Plan-based ROIC3

  

 

20

% 

 

 

1 

EPS means Diluted Earnings per Share on a Consolidated Net Earnings (adjusted
for items not representative of ongoing operations) basis.

 

2 

Consolidated Adjusted EBITDA is a non-GAAP operating financial measure that is
defined as net earnings from continuing operations plus depreciation and
amortization, and other non-cash items including imputed interest, deferred
(stock) compensation, the LIFO provision, as well as adjustments for unusual
items that do not reflect the ongoing operating activities of SpartanNash and
costs associated with the closing of operational locations, interest expense and
the provision for income taxes to the extent deducted in the computation of net
earnings.  

 

3

Plan-based ROIC is calculated by dividing the tax affected operating profit
adjusted for income and expenses consistently with the annual incentive plan for
the last year of the measurement period and LIFO expense by a 5 quarter average
of total invested capital (total assets plus LIFO reserve less cash and
non-interest bearing current liabilities), calculated using the last 5 quarters
of the measurement period.

 

c)Performance Goals and Payouts. 2018 LTIP award payouts will be determined
according to the matrices presented below. The levels of performance for EPS,
Consolidated Adjusted EBITDA, and Plan-based ROIC will be communicated to
Participants separately. No 2018 LTIP award will be paid with respect to a
performance measurement unless SpartanNash achieves the threshold level of
performance for that performance measurement. If SpartanNash’s actual
performance achieved for EPS, Consolidated Adjusted EBITDA, or Plan-based ROIC
exceeds the threshold level and falls between specified levels, then the
percentage of the Target Award that will be paid will be determined by
interpolation.

 

2

 

--------------------------------------------------------------------------------

Exhibit 10.3

EPS

 

 

 

 

 

 

 

 

 

 

 

  

Performance

 

 

Payout

 

Level

  

% of EPS Goal

 

 

% of Target

 

—  

  

 

<80.0

% 

 

 

0.0

% 

Threshold

  

 

80.0

% 

 

 

10.0

% 

—  

  

 

85.0

% 

 

 

32.5

% 

—  

  

 

90.0

% 

 

 

55.0

% 

—  

  

 

95.0

% 

 

 

77.5

% 

Target

  

 

100.0

% 

 

 

100.0

% 

—  

  

 

104.0

% 

 

 

124.5

% 

—  

  

 

108.0

% 

 

 

149.1

% 

—  

  

 

112.0

% 

 

 

173.6

% 

Maximum

  

 

≥116.3

% 

 

 

200.0

% 

 

Consolidated Adjusted EBITDA

 

 

 

 

 

 

 

 

 

 

 

  

Performance

 

 

Payout

 

Level

  

% of Consolidated Adjusted EBITDA

Goal

 

 

% of Target

 

—  

  

 

<90.0

% 

 

 

0.0

% 

Threshold

  

 

90.0

% 

 

 

50.0

% 

—  

  

 

92.5

% 

 

 

62.5

% 

—  

  

 

95.0

% 

 

 

75.0

% 

—  

  

 

97.5

% 

 

 

87.5

% 

Target

  

 

100.0

% 

 

 

100.0

% 

—  

  

 

101.3

% 

 

 

125.0

% 

—  

  

 

102.5

% 

 

 

150.0

% 

—  

  

 

103.8

% 

 

 

175.0

% 

Maximum

  

 

≥105.0

% 

 

 

200.0

% 

 




3

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

Plan-based ROIC

 

 

 

 

 

 

 

 

 

 

 

  

Performance

 

 

Payout

 

Level

  

% of ROIC Goal

 

 

% of Target

 

—  

  

 

<92.0

% 

 

 

0.0

% 

Threshold

  

 

92.0

% 

 

 

10.0

% 

—  

  

 

94.0

% 

 

 

32.5

% 

—  

  

 

96.0

% 

 

 

55.0

% 

—  

  

 

98.0

% 

 

 

77.5

% 

Target

  

 

100.0

% 

 

 

100.0

% 

—  

  

 

103.8

% 

 

 

125.0

% 

—  

  

 

107.5

% 

 

 

150.0

% 

 

  

 

111.3

% 

 

 

175.0

% 

Maximum

  

 

≥115.0

% 

 

 

200.0

% 

 

 

 

d)

Exclusions. The evaluation of these metrics will exclude the events or their
effects set forth in Section 5.3 of the Executive Cash Incentive Plan.

 

 

e)

No Additional Vesting Period. Each 2018 LTIP component earned according to the
matrices above, if any, will not be subject to any additional vesting period
following the Performance Period.

 

 

f)

Effect of Termination of Employment without a Change in Control. Except as set
forth in Section 8 below: (a) if a Participant’s employment with SpartanNash
terminates for any reason other than Retirement, Death, or Total Disability
before the end of a Performance Period, any unearned portion of the 2018 LTIP
award will be forfeited; and (b) if a Participant’s employment terminates for
Retirement, Death or Total Disability, eligibility for payout of an 2018 LTIP
award will be determined as follows:

 

 

i.

Death or Total Disability. If more than 12 months remain in the Performance
Period, the Participant’s Target Award will be paid on a pro-rata basis based on
the number of full weeks of employment during the Performance Period. The
Incentive Award will be paid no later than the 15th day of the third month
following the date of death or total disability. If 12 months or less remain in
the Performance Period, then following the completion of the Performance Period,
any earned LTIP award will be paid based on actual performance results on a
pro-rata basis based on the number of full weeks of employment during the
Performance Period. The Incentive Award will be paid no later than the 15th day
of the third month following the date of the end of the Performance Period.

 

4

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

ii.

Retirement. In the event of termination due to Retirement, the  LTIP award, if
any, will be the amount the Participant would have earned had he or she remained
employed with SpartanNash until the end of the Performance Period based on
actual performance results, paid on a pro-rated basis for the number of full
weeks of employment during the Performance Period. The Incentive Award will be
paid no later than the 15th day of the third month following the date of the end
of the Performance Period.

 

 

iii.

After the Performance Period. For termination due to death, Total Disability, or
Retirement occurring after the performance period but before the payout date,
the earned LTIP award (if any) will be paid in full no later than the 15th day
of the third month following the date of death or total disability. For any
other separation of employment occurring after the performance period but before
the payout date, the 2018 LTIP award will be forfeited.

 

 

g)

Change in Control.

 

 

i.

Before the end of the Performance Period. Upon a Change in Control of
SpartanNash (as defined in the Plan) before the end of the Performance Period, a
Participant that is employed by SpartanNash on the effective date of the Change
in Control will earn a 2018 LTIP award equal to the greater of the Target Award
or the projected 2018 LTIP award (with the projected 2018 LTIP award to be
calculated by estimating the Company’s expected performance for the Performance
Period based on the Company’s performance in the then-current fiscal year as of
the date of the Change in Control projected out through the end of the
Performance Period), to be paid on a pro-rata basis for the number of full weeks
completed in the Performance Period prior to the Change in Control. The
Incentive Award will be paid no later than the 15th day of the third month
following the Change in Control.

 

 

ii.

After Performance Period. Upon a Change in Control following the Performance
Period, any earned but unpaid 2018 LTIP award will be payable in full upon the
earliest to occur of the termination of employment for any reason, or the date
that is the 15th day of the third month following the Change in Control.

 

 

h)

Executive Severance Agreement. The 2018 LTIP award opportunity described in this
2018 LTIP is not subject to the provisions of any Executive Severance Agreement
with the Company. In the event of a Change in Control, a Participant’s right to
receive any portion of the LTIP award described in this 2018 LTIP will be
governed exclusively by the terms and conditions of the LTIP.

 

5

 

--------------------------------------------------------------------------------

Exhibit 10.3

4.Clawback. All 2018 LTIP awards will be subject to the Company’s “clawback”
policy providing for the recovery of incentive compensation.

 

5.Delegation of Authority. The Compensation Committee of the Board of Directors
has delegated to the Chief Human Resources Officer and her designees the
authority to administer and interpret the 2018 LTIP, provided that such
administration and interpretation is not contrary to the Plan, this 2018 LTIP,
or any determination of the Compensation Committee.

 

6.Post-Employment Agreements. As a condition of and in consideration for
participation in the 2018 LTIP, an associate must agree to the post-employment
covenants regarding non-competition, non-solicitation and other matters set
forth on Exhibit A to this document. Any associate participating in the 2018
LTIP must provide a signed acknowledgement of agreement.  

 

7.Other Rules of Participation.

 

 

a)

Associates who are selected to receive a 2018 LTIP award under this plan will
receive a notification of their designation as a 2018 LTIP Participant
(“Participant”). Only associates who are in eligible roles on December 31, 2017,
or who are hired or promoted into a full-time eligible role on or before October
1, 2018 may be considered for a 2018 LTIP award.

 

 

b)

If a Participant is on a non-FMLA leave during the Performance Period, then the
2018 LTIP award payout, if any, will be prorated based on the number of weeks
worked during the Performance Period.

 

 

c)

Associates who are on leave at the beginning of the Performance Period and
terminate employment prior to returning to work are not eligible to receive an
LTIP award.

 

 

6

 

--------------------------------------------------------------------------------

Exhibit 10.3

Exhibit A

 

Post-Employment Competition Agreement

 

 

1.

Introduction

SpartanNash faces intense competition in all of its lines of business. Your
employment with SpartanNash has required, and will continue to require, that you
work with SpartanNash’s non-public, proprietary, confidential or trade secret
information (all such information, “Confidential Information”), which is vitally
important to SpartanNash’s success. You have also participated in and developed
relationships with SpartanNash customers in the course of your employment.  

It is important that SpartanNash take steps to protect its Confidential
Information and business relationships, even after your employment with
SpartanNash concludes for any reason. Your disclosure of Confidential
Information or interference with SpartanNash’s relationships could do serious
damage to the business, finances, or reputation of SpartanNash. For these
reasons, SpartanNash requires that you agree to the restrictions set forth below
as consideration for, and as a condition of receipt of, your 2018 Long Term
Incentive Award opportunity (“LTI Award”).

 

2.

Important Definitions

As used in this document:  

“Agreement” means this post-employment competition agreement.

“Business” means the Military Segment (defined below), the Food Distribution
Segment (defined below) and the Retail Segment (defined below):

 

•

The “Military Segment” means:  the manufacturing, procurement, sale or
distribution of Products (defined below) within the military resale system,
including United States military commissaries and exchanges, the Defense
Commissary Agency, AAFES, NEXCOM, CGX, MCX, and any third-party distributors,
brokers, partners or manufacturers with which SpartanNash conducted business or
was preparing to conduct business in the Military Segment at any time during the
24-month period preceding the termination of your employment for any reason;

 

•

The “Food Distribution Segment” means:  the manufacture, sale, or distribution
of Products (defined below), or provision of any value-added services, to any
independent grocery store, SpartanNash-owned grocery stores, “meal kit”
provider, reseller, national account, or any other retailer of Products (whether
brick-and-mortar or e-commerce) with whom SpartanNash conducted business or was
preparing to conduct business at any time during the 24-month period preceding
the termination of your employment for any reason; and

7

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

•

The “Retail Segment” means:  the operation of any retail grocery store or other
business that obtains, or plans to obtain, twenty percent (20%) or more of its
gross revenue from retail sales of Products (as defined below).

“Covered Customer” means any Person to whom SpartanNash provided good or
services at any time during the 24-month period preceding the termination of
your employment for any reason, with which or with whom you first had contact
directly or indirectly as part of your job responsibilities (including oversight
responsibility) with SpartanNash or about which or whom you learned Confidential
Information.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, joint venture,
proprietorship, other business organization, business trust, union, association
or governmental or regulatory entities, department, agency or authority.

“Products” means grocery and related products including, nationally branded and
private label grocery products and perishable food products (including dry
groceries, produce, dairy products, meat, delicatessen items, bakery goods,
frozen food, seafood, floral products, beverages, tobacco products, fresh
protein-based foods, prepared meals, and value-added products such as fresh-cut
fruits and vegetables and prepared salads), general merchandise, health and
beauty care products, pharmacy products (prescription and non-prescription
drugs), fuel and other items offered by SpartanNash.

“Restricted Area” means (i) with respect to the Military Segment, the United
States, Europe, Cuba, Puerto Rico, Bahrain, Egypt and any other country in the
world where SpartanNash engages in the Military Segment or was preparing to
engage in the Military Segment, in each case, at any time during the 24-month
period preceding the termination of your employment for any reason; (ii) with
respect to the Food Distribution Segment, any U.S. state or territory and any
other country in the world where SpartanNash engages in the Food Distribution
Segment or was preparing to engage in the Food Distribution Segment, in each
case, at any time during the 24-month period preceding the termination of your
employment for any reason; or (iii) with respect to the Retail Segment,
in  Iowa, Michigan, Minnesota, Nebraska, North Dakota, Ohio, South Dakota, and
Wisconsin, as well as any other state in the United States where SpartanNash
engages in the Retail Segment or was preparing to engage in the Retail Segment,
in each case, at any time during the 24-month period preceding the termination
of your employment for any reason.

“SpartanNash” means SpartanNash Company and any of its subsidiaries.

 

3.

Your Agreements

By accepting the LTI Award, you agree that, while you are employed with
SpartanNash and for twelve (12) months following the termination of your
employment for any reason, you will not, directly or indirectly:

8

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

a.

be employed or engaged by, own any interest in, manage, control, participate in,
serve on the board of directors of, consult with, provide advice to, contribute
to, lend money to or otherwise finance, hold a security interest in, render
services for, or provide assistance to, any Person that engages or is preparing
to engage, anywhere within the Restricted Area, in any Business with respect to
which you had responsibility at any time within the 24-month period preceding
the termination of your employment for any reason, or with respect to which you
possess any Confidential Information; provided, however, that you may make
passive investments of not more than one percent (1%) of the capital stock or
other ownership or equity interest, or voting power, in a public company,
registered under the Securities Exchange Act of 1934, as amended;

 

b.

(i) solicit or conduct business with any Covered Customer or any current, former
or prospective supplier; or (ii) otherwise induce any current, former or
prospective customer, supplier, contractor, or other third party to stop doing
business with SpartanNash, adversely change the terms or amount of its business
with SpartanNash, refuse to do business with SpartanNash; or (iii) otherwise
interfere with any SpartanNash business relationships; or

 

c.

hire, engage, or solicit for employment or engagement any individual who was
employed or engaged by SpartanNash at any time within the 24-month period
preceding the termination of your employment for any reason, or encourage or
persuade any such individual to end his or her relationship with SpartanNash.

You agree that the restrictions above are necessary to ensure the protection and
continuity of the business and goodwill of SpartanNash, and that the
restrictions are reasonable as to geography, duration and scope.

 

4.

Other Terms and Conditions

 

a.

Coordination with Other Agreements. This document sets forth the entire
agreement between you and SpartanNash with respect to its subject matter, and
merges and supersedes all prior discussions, negotiations, representations,
proposals, agreements and understandings of every kind and nature between you
and SpartanNash with respect to its subject matter; except that, this Agreement
does not impair, diminish, restrict or waive any other restrictive covenant,
nondisclosure obligation or confidentiality obligation you have to SpartanNash
under any other agreement, policy, plan or program of SpartanNash, all of which
remain in effect and constitute separate, enforceable obligations. You and
SpartanNash represent that, in executing this Agreement, you and SpartanNash
have not relied upon any representations or statements made, other than those
set forth in this document, with regard to the subject matter, basis or effect
of this Agreement.

9

 

--------------------------------------------------------------------------------

Exhibit 10.3

 

b.

Severability; “Blue Penciling.”  If any one or more of the provisions contained
in this Agreement shall be held to be excessively broad as to duration, activity
or subject, then any such provision will be construed by limiting and reducing
it so as to be enforceable to the maximum extent allowed by applicable law and
then so enforced.  If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.  A determination in any jurisdiction that this Agreement, in whole or
in part, is invalid, illegal or unenforceable will not in any way affect or
impair the validity, legality or enforceability of this Agreement in any other
jurisdiction.

 

c.

Waiver.  SpartanNash’s failure to enforce any term, provision or covenant of
this Agreement will not be construed as a waiver.  Waiver by SpartanNash of any
breach or default by you or any other person will not operate as a waiver of any
other breach or default.

 

d.

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon SpartanNash, any successor organization which shall succeed to
SpartanNash by acquisition, merger, consolidation or operation of law, or by
acquisition of assets of SpartanNash and any assigns of SpartanNash.  You may
not assign your obligations under this Agreement.

 

e.

Modification; Amendment.  This Agreement may not be changed orally, but may be
changed only in a writing signed by you and an officer of SpartanNash holding
the title of Senior Vice President or any more senior position.

 

f.

Governing Law.  This Agreement shall be construed under and governed by the
internal laws of the State of Michigan without regard to the application of any
choice-of-law rules that would result in the application of another state’s
laws.  In any action brought by SpartanNash under or relating to this Agreement,
you consent to exclusive jurisdiction and venue in the federal and state courts
in, at the election of SpartanNash, (i) the State of Michigan and (ii) any state
and county in which SpartanNash contends that you have breached this
Agreement.  In any action brought by you under or relating to this Agreement,
SpartanNash consents to the exclusive jurisdiction and venue in the federal and
state courts of the State of Michigan, County of Kent.  

 

g.

Relief.  In addition, you agree that SpartanNash would suffer irreparable harm
if you were to breach, or threaten to breach, your agreements in Section 3 above
and that SpartanNash would by reason of such breach, or threatened breach, be
entitled to injunctive relief in an appropriate court, without the need to post
any bond, and you consent to the entry of injunctive relief prohibiting you from
breaching your agreements in Section 3 above.  You also agree that SpartanNash
may claim and recover money damages in addition to injunctive
relief.  Furthermore, in the event you were to breach, or threaten to breach,
any of your agreements in Section 3 above, any unvested or unpaid portion of the
LTI Award will be forfeited.

10

 